Citation Nr: 1311742	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  00-09 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for polyarthralgia, claimed as arthritis or joint pain. 

2.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to March 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  A review of the record reveals that the Veteran's claims folder is a rebuilt folder.  

The Veteran testified at a hearing before a Decision Review Officer at the RO in December 2005.  A transcript from that hearing has been associated with the claims file.  

The Board remanded this case in November 2006, March 2010, and November 2010.  

The Veteran testified before the undersigned Acting Veterans Law Judge (VLJ) in Washington D. C. in November 2012.  A transcript of that hearing is on file.  

At the November 2012 Board hearing the Veteran's service representative wished to "open a new claim" for recurrent bronchitis.  The presiding Acting VLJ stated that this claim would be referred to the RO for development.  As this claim has not been adjudicated by the RO, the Board does not have jurisdiction over it and it is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay; however, particularly in light of the assertions of the Veteran's service representative at the recent Board hearing, a remand is necessary to comply with the duty to assist mandated by the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(2) (2012).  

In this regard, the 2006 Board remand noted that the service treatment records were incomplete but that the Veteran was hospitalized for injuries in an automobile accident at the 97th General Hospital in December 1982.  Her service treatment records showed she was transferred from the 97th General Hospital, but a request for hospitalization reports for the 97th General Hospital in Frankfurt, Germany was unsuccessful.   The remand directed that she should be informed of what types of alternate sources of evidence she could submit in connection with her claim because her service treatment records were incomplete.  

The 2006 remand noted that the Veteran was treated during service at Ft. Lee, while in advanced training, and in 1985 was treated at Walter Reed Army Medical Center and Bethesda Naval Medical Center as a dependent but that these records had been sought under a different name since her last name at that time had been Mungin-Clark.  She was to be contacted to provide the dates of treatment at Ft. Lee for exposure to mustard gas and to take appropriate steps to obtain those records.  Also, records under her then last name of Mungin-Clark were to be sought for purported treatment as a dependent at Walter Reed Army Medical Center and Bethesda Naval Medical Center.   She was also to be asked to provide the dates of treatment at the Washington, D.C., VA Medical Center and steps were to be taken to obtain those records.  Also, the 2006 remand directed that VA examinations be conducted as to whether either or both of the claimed disabilities were related to military service.  

When the case was remanded in March 2010, it was noted that a search by the RO/AMC with the National Personnel Records Center (NPRC) was performed under a different name (M. M-I.) and resulted in no records located.  However, it was noted that under VA procedures, all information requests for military personnel and medical information/records should be initiated through the Personnel Information Exchange System (PIES).  The March 2010 remand further noted that the records were sought under the Veteran's Social Security number but because at the time of her treatment she was treated as a dependent, and not a veteran, the records would be located under her former husband's Social Security number.  However, no search under her former husband's Social Security number had been performed.  Thus, the case was remanded for steps to be taken for an additional search of records, and if successful, those records were to be forwarded to the VA examiners that conducted orthopedic and pulmonary examinations in July 2009 for any needed medical opinion.  

The case was again remanded in November 2010 to obtain additional private and VA clinical records and for a further VA orthopedic examination to address the claim disability of all of the Veteran's joints and not just the shoulders and knees which were addressed at the July 2009 VA examination, and to clarify, if possible, which of the numerous diagnoses of record was correct.

The November 2010 remand noted that the July 2009 VA examiner acknowledged the Veteran's inservice treatment for respiratory symptoms and current treatment, by inhalers, for asthma, but did not clarify the nature of the inservice multiple respiratory symptoms which the Veteran had experienced.  

Background

The June 1980 examination for enlistment revealed no pertinent abnormality, but in an adjunct medical history questionnaire, the Veteran reported having or having had hay fever.  It was reported that the hay fever was mild and controlled with medications.  

In October 1980, the Veteran had a viral syndrome.  In that month, she had a bronchial cough.  The diagnosis was bronchitis.  Also at about that time, she complained of bilateral knee pain of two weeks duration without known trauma or prior knee pain.  The assessment was chondromalacia.  In November 1980, the Veteran had an upper respiratory infection with chest and back pain, as well as difficulty breathing.  Almost two weeks later, it was indicated that she had an upper respiratory infection (URI) or an allergic condition.  A week later, she requested a profile against running because when she ran she had shortness of breath.  

In November 1980, the Veteran was evaluated for an allergy evaluation.  Her URI had begun 1 month ago.  She coughed every day, and it was worse in dry air or when around chemicals.  She had no history of similar problems and no past history of asthma.  She had been told that she had allergies as a child, but all tests had been negative.  The impressions were a cough following a recent URI and a history of vague, intermittent respiratory symptoms.  A pulmonary function test was performed, following which it was reported that there was no evidence of allergic etiology to her current problem.  

A November 1980 chest X-ray revealed that the Veteran's lung fields were clear.  In December 1980, it was reported she had an URI with associated nasal stuffiness and a non-productive cough.  The impression was bronchitis.  

In February 1981, the Veteran was in a motor vehicle accident and complained of pain in the right side of her neck.  The assessment was a muscle sprain.  A cervical spine X-ray found no bony abnormality.  

In December 1982, the Veteran had abdominal and low back pain which was felt to be either false pregnancy labor or early labor.  Later in December 1982, she was involved in a motor vehicle accident and had a small abrasion below the left knee.  

When hospitalized for the birth of a child in February 1983, the Veteran complained of chest wall pain.  A chest X-ray revealed a question of infiltrates in the lower lobe of the right lung.  The impression was right lower lobe pneumonitis.  It was also noted that she had recently been discharged from a hospital in Germany after being hospitalized for back and leg pain.  She was still having the same problems with no improvement.  The assessment was that the low back and leg pains were of unknown etiology.  Later, it was noted that she was concerned about her past car accident and also about recurrent pain.  

In January 1984, it was reported that the Veteran had a history of asthma.  Also in that month she had a cough and the impression was a URI.  

On examination for a medical evaluation board in March 1984, no pertinent abnormality was noted.  In an adjunct medical history questionnaire, the Veteran reported having or having had pain or pressure in her chest, a painful or trick shoulder, recurrent back pain, and a trick or locked knee.  

A Physical Evaluation Board Report in December 1984 shows that the Veteran was eventually discharged from service due to residuals of a hysterectomy and mild pes cavus.   

VA records show that a lumbar spine X-ray on VA general medical examination in 1985 was negative.  A February 1988 lumbar CT scan revealed slight disc bulging at L4-5.  A May 1998 chest X-ray revealed mild chronic obstructive lung disease.  In May 1989, a cast was applied to her left wrist for a suspected fracture of the head of the left radius.  In September 1990, after complaints of swelling and stiffness in both knees and both ankles, the impression was multiple mild arthralgias.  

During VA hospitalization in September 1994, it was noted that the Veteran had asthma.  A left knee X-ray, taken for a complaint of pain, was normal.  In March 1995, a VA clinical record noted that the Veteran had a history of asthma.  Also in that month, she was in a vehicular accident.  A January 1996 VA outpatient treatment record noted a history of the Veteran having had asthma since 1984.  

The discharge diagnoses from VA hospitalization in April 1998 included asthma.  During VA hospitalization in August 1998, it was noted that the Veteran had at one time fallen and hurt her ankle, but current X-rays were negative for a fracture or dislocation.  She was hospitalized again later that month complaining of abdominal and low back pain.  She had a history of asthma, for which she was given an Albuterol inhaler.  The discharge diagnoses included asthma.  

On file is an October 1999 Decision Review Officer (DRO) Conference Report which reflects that the Veteran reported having dislocated both shoulders during inservice training, and had hurt her knees in accidents.  She was reported as being treated right after service at the Washington VA Medical Center for asthma.  

In the Veteran's May 2000 VA Form 9, she reported that during service she was treated for asthma at Ft. Lee, Virginia, and sent to Walter Reed in Washington, D.C. while in Advanced Infantry Training (AIT).  She stated that it had been established that she had asthma due to climate change and that it had been activated by chemical exposure to mustard gas used in military training.  She had dislocated both shoulders during basic training.  She also had injuries (which she did not specify) of her knees, wrist, back, and ankles.  She had multiple other minor injuries during service.  

At a DRO hearing in December 2005, the Veteran testified that she had first started having joint pain during service after a 1983 car accident.  She had complained to doctors of pain that was in her knees and shoulders.  She had been hospitalized at the 97th General Hospital in Makeysing, Germany for about two weeks, following being unconscious from the car accident in which she injured her neck.  It was possible that physicians had opined that her joint pain was related to this accident, but the Veteran could not recall that such an opinion had specifically been rendered.   She had had ongoing joint pains since then.  She had been treated in 1987 at the "Durham" Army hospital and Walter Reed, and also at Bethesda as a dependent.  She was treated in 1984 and 1985 for nonspecific joint pain and had been given a "TENS" unit.  As to asthma, the Veteran testified that she had been diagnosed with this condition at Walter Reed while on active duty in the 1980s.  She had had many tests at Walter Reed and had been given an inhaler.  Since service, she had been treated at Walter Reed and multiple VA facilities.  After her 1985 service discharge, she had been treated as a dependent of her husband under her hyphenated maiden and married name.  

On VA pulmonary examination in July 2009, the Veteran's claims files were available for review, and it was noted that she was a vague historian.  The examiner pointed out an inservice November 1980 clinical note observing that the Veteran had allergic symptoms, perennially, and had used various antihistamines and antibiotics.  Skin testing and pulmonary testing at that time had given no indication of an allergic basis for her symptoms and no evidence of asthma.  That clinical note went on to indicate that because she thought she might wheeze on occasions, she was given a trial of Alupent.  Her nasal symptoms did not suggest an allergic etiology.  The examiner observed that in reviewing subsequent medical notes, there was no comment as to any benefit from an inhaler.  She continued to have intermittent upper respiratory infections during active service, and there was never any documentation in any of the progress notes that she ever had any audible bronchospasm on physical examination.  However, she was currently diagnosed by VA as having asthma and used an Albuterol inhaler, as needed.  Her pulmonary function testing on the day of the current VA examination was normal, although the official report was still pending.  

After a physical examination, the diagnosis was asthma.  The examiner stated that he had carefully reviewed the service treatment records and found that not only was there no evidence of any asthma during service, the very extensive November 1980 medical evaluation during service conducted by a consulting allergist, in reference to the same cough which the Veteran now told the current examiner was the reason she had been sent to Walter Reed, had stated explicitly that there was no evidence of asthma.  Thus, the current VA examiner opined that there was no evidence that the Veteran ever had asthma during service.  Consequently, her currently diagnosed asthma was "not connected to the asthma that she did not have while she was on active duty."  

On VA orthopedic examination in July 2009, the Veteran's claims files were reviewed.  It was noted that X-rays of the Veteran's knees and shoulders, which she stated had been taken, were not available for review.  She reported having developed bilateral knee and bilateral shoulder conditions from prolonged physical activity and two vehicular accidents during service.  She had not had either knee or shoulder surgery.  She reported using bilateral knee braces but did not present to the examination wearing knee braces.  

The diagnosis was bilateral knee strains and bilateral shoulder strains, mildly active, currently with abnormal range of motion of those joints.  It was the examiner's opinion that the current bilateral knee and bilateral shoulder conditions were not caused by or a result of military service, based upon her history, claims file review, including the normal service discharge examination, and current examination findings.  

A VA cervical spine MRI in June 2010 revealed diffuse arthritic changes.  

On VA pulmonary examination in December 2010, the Veteran's claims file and electronic medical records were thoroughly reviewed.  The Veteran reported having had asthma since her military service.  Pulmonary function testing (at the time of the last VA examination) in July 2009 was normal.  After a physical examination, the diagnosis was mild persistent asthma.  The examiner's opinion was that even considering the multiple documented instances of inservice treatment for respiratory symptoms and condition, and even if asthma was not specifically diagnosed during service, and considering the Veteran's statements as to the timing of her symptoms as well as post service medical evidence, the Veteran's asthma was not caused by, a result of, or aggravated by military service.  

The examiner noted that the Veteran had not had a history of asthma at service entrance but had had a 1980 allergy work-up, at which time there was no evidence of asthma.  However, she had continued to be treated for respiratory complaints.  A June 1984 Medical Board evaluation made no reference to asthma, and in March 1984, the Veteran's lungs had been normal, and there was no asthma.  Other post-service clinical notations were observed, including a February 1993 notation that the Veteran had bronchitis.  In February 2006, a VA pulmonologist rendered a diagnosis of probable asthma.  

The examiner stated that despite the fact that the Veteran always gave a history of past asthma when she visited clinics or went to an emergency room, there was no "heart" [hard] evidence of asthma" found, and the diagnosis seemed to be based primarily upon a history related by the Veteran, although there were some gaps in her medical records pertaining to her history.  On clinic visits, while she would complain of asthma, there was no objective evidence of an abnormal lung examination.  During service, there was evidence of treatment in the early 1980s when she presented to clinics complaining of colds, nasal stuffiness, and coughing, and she was diagnosed with either a URI, which is a cold, or bronchitis.  There was ample evidence showing that her asthma was not diagnosed until after 1984 when she was discharged from the military.  

On VA orthopedic examination in January 2011, the Veteran's claims file was reviewed.  It was reported that the Veteran stated she had developed bilateral knee and bilateral shoulder conditions during active service from multiple vehicular accidents and prolonged physical activity, and that these conditions had worsened since service.  She had recently had a stroke in May 2010 which had affected the left side of her body, requiring her use of a walker.  A physical examination was conducted.  The examiner recommended that X-rays of the Veteran's shoulder and knees be conducted.  If these X-rays revealed arthritis, it would be the examiner's opinion that the arthritis was not traumatic in nature.  The diagnosis was bilateral strains of the shoulders and the knees with range of motion abnormalities of these joints.  The examiner's opinion was that the bilateral shoulder and knee conditions were not caused by or a result of military service.  The opinions were based on history and physical examination, and claims files review, including the service discharge examination that found no evidence of bilateral shoulder or bilateral knee conditions.  

Because the January 2011 VA orthopedic examiner had rendered opinions only as to the Veteran's shoulders and knees, the case was returned for diagnostic clarification.  In a March 2012 addendum to the VA orthopedic examination in January 2011, the examiner noted that he had again reviewed the Veteran's claims files.  The examiner stated that at the time of January 2011 examination, the Veteran had noted that the joints involved were the shoulders and knees.  The examiner stated that if additional joints were to be evaluated, another examination could be conducted as to any other additional joints.  The examiner again pointed out (and emphasized) that at the January 2011 examination, the Veteran had only noted involvement of the shoulders and knees.  The examiner further noted that shoulder and knee X-rays of January 2011 had revealed arthritis of both shoulders and both knees.  It was the examiner's opinion that the arthritis of the shoulders and knees was not traumatic in nature.  The opinion was based on history and physical examination and claims files review, including the service discharge examination that found no evidence of bilateral shoulder or bilateral knee conditions.  

At the November 2012 Board hearing, it was argued that there was insufficient development as to the nature and etiology of the claimed disorders in light of the documented inservice injury, inservice treatment, and postservice treatment.  The Veteran's service representative stated that there were current diagnoses of arthritis and of asthma.  The Veteran testified that she had developed respiratory symptoms during AIT in 1980 and that she had had respiratory problems since then.  After service, she had been diagnosed as having bronchitis.  She did not recall the exact diagnosis that she had received during service for her respiratory problems.  At the time of her last VA respiratory examination, the examiner had only asked what triggered any respiratory flare-ups but had not asked about her inservice or postservice treatment, other than to asked where she was treated, to which she had responded that she had been treated at Walter Reed.  In all, she had been treated during service in Oklahoma, in Germany, at Walter Reed, and Bethesda Naval Medical Center.    

The service representative noted that pursuant to the remands, attempts had been made to obtain records from Walter Reed and the Bethesda Naval Medical Center.  However, the service representative stated that the Veteran had been married then, her last name had been "Clark," and for whatever reasons, the records had not been obtained.  The apparent result of the search had been that she was not in the system.  The Veteran testified that her then husband's name was R. C. and her name at that time had been M. M-C. [the last name being her hyphenated maiden and husband's name].    

The Veteran testified that the recent VA pulmonary examiner had not considered her postservice treatment at VA facilities or her inservice treatment for bronchitis and respiratory infections.  The service representative stated that the VA examiner had not explained whether the Veteran's inservice bronchitis had "turn into" asthma or given an explanation of the cause or etiology of the Veteran's current asthma.  The Veteran indicated she had provided both of her names for the purpose of a search for her service treatment records but she did not know whether a search had been conducted using both names.  The service representative explained that a search had been done, first under her maiden name, and then a later search under her married name, but both facilities (Walter Reed and Bethesda) had responded that there was nothing on file.  The service representative again stated that in past VA nexus examinations, none of the Veteran's inservice incidents or her ongoing postservice treatment had been considered in rendering an opinion.  The service representative stated that the VA examiner had only engaged in a fact finding process and had not reached a conclusion.  The service representative indicated that while the Veteran had been treated for respiratory infections during service, she had first been diagnosed with a bronchial infection after service in February 1993.    

As to the Veteran's claimed "arthritic" condition, she testified that she had popped her shoulders out of place during her military training, and that this was documented in her medical file.  She had sustained additional injuries in a car accident in which she sustained trauma to her head, and she had joint pains from the accident.  She now had a seizure disorder, for which she is service-connected.  She had been treated after service for her joint pain and recurrent arthritis.  During service, she had been a material stock control specialist, which had required lifting and handling hazardous parts, radioactive materials, and doing supply accounting procedures.  During service she had had to lift supplies weighing 80 pounds.  After service she had not engaged in employment that required strenuous activity.    

The Veteran's service representative stated that the past VA examiners had not mentioned, and thus had not considered, the Veteran's two documented inservice injuries, nor had her strenuous inservice job activities been considered.  The Veteran reported that she was still been treated for arthritis.   

The service representative stated that treatment records from Walter Reed and Bethesda would also reflect treatment for joint pain.  The Veteran had been treated right after service for joint pain at Ft. Jackson, Bethesda, Walter Reed, Allentown VA Medical Center, Philadelphia VA Medical Center, and Little Grove VA Medical Center.  The service representative stated that these records had not been considered or even mentioned in past remands, or in past VA examination reports.  

Recently, guidance has been given with respect to questions which may be posed to an examiner in claims based on disability which is a residual of an alleged inservice injury.  Kahana v. Shinseki, 24 Vet. App. 428, 442 (2011) (concurring opinion of Judge Lance).  Specifically, these questions include whether there is a medical reason to accept or reject the proposition that an alleged injury could have led to a current disability; what type of symptoms would have been caused by an alleged inservice injury; whether such an injury could have been mistaken for something transitory (e.g., a sprain or strain) or otherwise gone undiagnosed or misdiagnosed during service; and whether there is any medical reason to accept or reject statements or testimony as to what occurred in the past.  Also, an examiner may not comment upon both a report of in-service injury and the lack of evidence in the service treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

In light of the recent guidance in the concurring opinion in Kahana, 24 Vet. App. 442, the Board is of the opinion that additional evidentiary development in this case would be helpful.  

Accordingly, the case is REMANDED for the following action:

1.  The appropriate steps should be taken to obtain the Veteran's medical records from March 1985 to December 1985 as a dependent of her then husband, for treatment at the Walter Reed Army Medical Center and Bethesda Naval Medical Center.  The record search should be initiated under the Veteran's former husband's Social Security number through the PIES system. 

The search should be conducted to locate the records under the name which the Veteran testified she had been using at the time, i.e., her hyphenated maiden and married name.  Please refer to the November 2012 hearing transcript for this information.  

If these records are located, they should be associated with the Veteran's claims files.  If they are not located, the claims file should reflect that the attempt was unsuccessful under the Social Security number of the Veteran's then husband and her hyphenated maiden and married name.  

2.  Forward the case to the VA physician that conducted the VA orthopedic examinations in July 2009 and January 2011, and who also rendered the addendum opinion in March 2012, for the purpose of determining the nature, etiology, and time of onset of any and all disabilities that the Veteran may now have, if any, of the joints of both upper and both lower extremities.  If that physician is not available, arrange for the Veteran to undergo an examination by another physician.  

The claims folders must be made available for review.  

The examiner or reviewer should comment on the significance, if any, of the inservice notation that the Veteran had chondromalacia.  

Also, the examiner or reviewer should comment upon the two motor vehicle accidents in which the Veteran was involved during service, as well as her alleged dislocations of her shoulder during training.  

As to these injuries, it should be commented whether there is any medical reason to accept or reject the proposition that any of these injuries could have led to a current disability; what type of symptoms would have been caused by such an alleged inservice injury; whether such an injury could have been mistaken for something transitory (e.g., a sprain or strain) or otherwise gone undiagnosed or misdiagnosed during service; and whether there is any medical reason to accept or reject statements or testimony as to having sustained such injuries during service.  

The examiner or reviewer is requested to review all pertinent records associated with the claims file, particularly service treatment records, and offer comments and an opinion as to whether it is at least as likely as not that any disability(ies) of the Veteran's cervical spine or upper or lower extremities (other than the service-connected pes cavus) are related to an inservice injury(ies).  

Based on a review of the Veteran's medical history, the records contained in the claims files, and any current or past examination results, the examiner is asked to address the following questions:

Does the Veteran now have chondromalacia of either or both knees? 

Is it at least as likely as not that any currently diagnosed disability of the cervical spine or upper and lower extremities, other than the service-connected bilateral pes cavus, had its onset during the Veteran's military service?  

Is it at least as likely as not that any currently diagnosed arthritis of the upper and lower extremities or of the cervical spine (possibly injured in a vehicular accident) had its onset within one year of the Veteran's discharge from active military service in March 1985? 

In rendering any opinion with respect to arthritis of the cervical spine or any joint of the upper or lower extremities, the examiner should consider the Veteran's statements and testimony regarding continuity of symptomatology.  

Also, any comments concerning the other opinions as to this matter, which were set forth in the prior VA examinations in July 2009 and January 2011 (and the March 2012 addendum), would be helpful.  

In sum, in reaching any opinion the examiner should consider (a) the Veteran's treatment during service; (b) the Veteran's testimony; (c) the Veteran's post-service treatment; (d) the medical opinions on file.  

The examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.

A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the examiner or reviewer is not able to provide any requested diagnosis(es) or opinion(s), he or she should explain why. 

3.  Forward the case to the VA physician that conducted the VA December 2010 pulmonary examination for the purpose of determining the nature, etiology, and time of the Veteran's current asthma.  If that physician is not available, arrange for the Veteran to undergo an examination by another physician.  

The claims folders must be made available for review.  

The examiner or reviewer should comment on whether or not (as is now contended) the Veteran's episodes of bronchitis evolved into or became any asthma which she may now have.  

Also, the examiner or reviewer should comment on the actual cause or etiology of any asthma which the Veteran may now have, to include but not limited to, whether it is at least as likely as not that it was incurred or aggravated during service.  

The examiner or reviewer should comment on the significance, if any, of the inservice notations of bronchitis in October and December 1980, together with the Veteran's request for a profile to limit her running in December 1980, as well as the February 1983 chest X-ray finding of pneumonitis of the lower lobe of her right lung.  

The examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.

A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the examiner or reviewer is not able to provide any requested diagnosis(es) or opinion(s), he or she should explain why. 

4.  To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claims by evaluating all evidence obtained after the April 2012 Supplemental Statement of the Case was issued.  

6.  If the benefits sought remain denied, furnish the Veteran and her representative a Supplemental Statement of the Case containing notice of all relevant actions taken on the claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

